United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, SOUTH SUBURBAN
PROCESSING & DISTRIBUTION CENTER,
Bedford Park, IL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1232
Issued: April 28, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On June 1, 2020 appellant, through counsel, filed a timely appeal from an April 23, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 20-1232.
On July 31, 2014 appellant, then a 49-year-old distribution operations supervisor, filed an
occupational disease claim (Form CA-2) alleging that, since her prior April 2, 2014 work-related
back injury,2 she experienced lumbar radiculopathy and severe pain and cramping in her right foot.
She stopped work on April 2, 2014. OWCP accepted appellant’s claim for tenosynovitis of the
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant had a prior claim for an April 2, 2014 traumatic injury which OWCP accepted for lumbosacral
spondylolisthesis, lumbar spinal stenosis, lumbar spine sprain, and left hip enthesopathy, under OWCP File No.
xxxxxx798.

right foot and ankle and right idiopathic peripheral neuropathy, and assigned the claim OWCP File
No. xxxxxx755.
On June 24, 2016 appellant filed a claim for a schedule award (Form CA-7).
By decision dated March 8, 2017, OWCP granted appellant a schedule award for four
percent permanent impairment of the right lower extremity due to her accepted right foot and ankle
injuries. The period of the award ran for 11.52 weeks from June 2 to August 21, 2016. On
March 17, 2017 appellant, through counsel, requested a telephonic hearing before a representative
of OWCP’s Branch of Hearings and Review, which was held on August 30, 2017.
By decision dated October 19, 2017, OWCP’s hearing representative affirmed the
March 8, 2017 decision. Because of cross-referencing between the files, she directed OWCP to
administratively combine appellant’s prior claim under OWCP File No. xxxxxx798 with the
present claim, OWCP File No. xxxxxx755, to provide a complete and accurate factual and medical
history.
OWCP, by decision dated November 25, 2019, denied appellant’s claim for an increased
schedule award. On December 2, 2019 appellant, through counsel, again requested a telephonic
hearing before a representative of OWCP’s Branch of Hearings and Review, which was held on
March 10, 2020.
By decision dated April 23, 2020, the hearing representative affirmed the November 25,
2019 decision.
The Board has duly considered the matter and finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined where
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body.3 The medical evidence of record indicates that appellant’s
alleged left foot conditions in the present claim may be causally related to her accepted back
conditions in OWCP File No. xxxxxx798. Although directed by the hearings representative to
combine the files, the electronic case record as transmitted to the Board, however, indicates that
they had not been combined. Due to frequent cross-referencing of the claims, for a full and fair
adjudication, the case must be returned to OWCP to administratively combine the current case
record, OWCP File No. xxxxxx755, with OWCP File No. xxxxxx798. This will allow OWCP to
consider all relevant claim files in developing appellant’s schedule award claim.4
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx755 and xxxxxx798. Following this and other such development as deemed
necessary, OWCP shall issue a de novo decision on appellant’s increased schedule award claim.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
4

Id.

2

IT IS HEREBY ORDERED THAT the April 23, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for further proceedings
consistent with this order of the Board.
Issued: April 28, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

